DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 allowed.
The following is an examiner’s statement of reasons for allowance:

Although Ristock is the closest prior art, none of the references, on the accompanying 892 or the IDS, alone or in combination disclose the highlighted limitations found below.

1. A method for automatedly providing optimized agent actions, comprising:
receiving a set of incoming interactions along with a sentiment for each incoming interaction; 
receiving an agent action associated with each incoming interaction in the set of incoming interactions, wherein the associated agent action is the agent action that immediately precedes the incoming interaction;
 assigning an interaction type to each of the agent actions; 
for each interaction type, performing a model analysis of each agent action and a sentiment associated with the agent action; 
creating at least one sentiment model for each interaction type based on the model analysis, wherein the sentiment model includes at least one optimized agent action and an interaction type; 
applying the sentiment models to a new incoming interaction to determine an optimized agent action for the new incoming interaction; and 
displaying to a customer service representative the determined optimized agent action.

8. A method for processing interactions to provide optimized agent actions, comprising: 
providing a customer engagement center (CEC) for processing interactions to create sentiment models and provide at least one optimized agent action in response to a new incoming interaction; 
receiving an agent action in response to an interaction; 
generating interaction metadata for the agent action based on an analysis of the
agent action, wherein the interaction metadata includes an interaction type for the agent action;
receiving an incoming interaction in response to the agent action;
generating a sentiment for the incoming interaction based on an analysis of the incoming interaction, a set of interaction metadata, and a set of sentiment criteria:
performing a model analysis of the agent action along with the corresponding sentiment of the incoming interaction to create at least one sentiment model for the interaction type associated with the agent action based on the model analysis if the interaction type does not already have a sentiment model, wherein the sentiment model includes at least one optimized agent action and one of the interaction types;
updating the sentiment models for the interaction type associated with the agent action based on the model analysis, if the interaction type already has a sentiment model:
applying the at least one sentiment model to the new incoming interaction to determine an optimized agent action; and
displaying to a customer service representative the determined optimized agent action.
updating the sentiment models for the interaction type associated with the agent action based on the model analysis, if the interaction type already has a sentiment model:
applying the at least one sentiment model to the new incoming interaction to
determine an optimized agent action; and
displaying to a customer service representative the determined optimized agent action.

15. A method for processing interactions to provide optimized agent actions, comprising:

providing a customer engagement center (CEC) for processing conversations

to create sentiment models and provide at least one optimized agent in response to a new incoming interaction;
receiving an agent action at the CEC in response to an interaction;
performing an agent analysis of the agent action to assign an interaction type to
the agent action:
receiving an incoming interaction in response to the agent action;
generating a sentiment for the incoming interaction based on an analysis of the incoming interaction, a set of interaction metadata, and a set of sentiment
criteria:
determining a coupled agent action, wherein the coupled agent action includes the agent action and the sentiment assigned to the responsive incoming
interaction;
performing a model analysis of the coupled agent action for the conversation to create at least one sentiment model for the interaction type associated with the coupled agent action based on the model analysis when the interaction type does not already have a sentiment model, wherein the sentiment model includes at least one optimized agent action and one of the interaction types;
updating the sentiment models for the interaction type associated with the
coupled agent action based on the model analysis, when the interaction type
already has a sentiment model:
applying the at least one sentiment model to the new incoming interaction to determine an optimized agent action; and
displaying to a customer service representative the determined optimized agent action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 -272-
7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571-272-7488. The official fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. However, unofficial faxes can be direct to the examiner's computer at 571 273 -7484.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
23Aug2022
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        









.